internal_revenue_service index no 2056a number release date plr-111782-98 date re this is in response to your letter dated date requesting rulings concerning the application of sec_2056a of the internal_revenue_code according to the facts submitted decedent died on date survived by spouse who is not a united_states citizen decedent executed trust and a last will and testament on date under article iii of decedent's will upon decedent's death all of the real and personal_property comprising the decedent's residuary_estate is to pass to the trustee of trust to be held and managed under the terms of trust trust provides that after the death of decedent certain specific nonspousal bequests are to be made thereupon the trust is to be divided into a family_trust and a marital trust under the terms of the marital trust spouse is to receive in convenient installments not less frequently than quarterly all the net_income arising from the marital trust from and after the date of decedent's death in addition the trustee of the marital trust is given the authority to pay to spouse from time to time during her lifetime so much of the principal of the marital trust as shall be necessary to respond to an immediate and heavy financial need relating to spouse’s health support and maintenance which need cannot be met from other resources reasonably available to spouse spouse is given the power to direct the trustee to convert unproductive assets of the marital trust into income producing assets upon spouse’s death the remaining principal of the marital trust is to pass to the family_trust article iii b iii of trust provides that marital trust is intended to be a qualified terminable_interest trust article iii b vii of trust provides that marital trust is also intended to meet the requirements of a qualified_domestic_trust qdot pursuant to sec_2056 of the internal_revenue_code under article iii b vii b at least one trustee must be a united_states citizen or a domestic_corporation at the time of the execution of decedent's will and trust final qdot regulations prescribing the requirements that a_trust must meet in order to qualify as a qdot had not been issued final qdot regulations were issued on date decedent died several months later without having amended the trust to comply with the final qdot regulations decedent's executor has obtained a judicial reformation of the marital trust the executor's petition for reformation was filed in the circuit_court of county state on date which date preceded the date on which decedent's federal estate_tax_return was due after an extension of time for filing was granted the county court order of date modifies the provisions of the marital trust by deleting the original article iii b vii and replacing it with a new article iii b vii as reformed article iii b vii a and b provide that at least one trustee of the marital trust shall be at all times a united_states citizen or a domestic_corporation and that the united_states citizen or domestic_corporation trustee will have the right to withhold the tax imposed by sec_2056a on any distribution other than a distribution of income to be made from the marital trust as reformed article iii b vii c contains the sample language contained in revproc_96_54 1996_2_cb_386 this language satisfies the governing instrument requirements for a qdot as set forth in sec_20_2056a-2 and d ii of the estate_tax regulations as reformed article iii b vii d provides that the trustee shall comply with and the trust shall be administered in compliance with the requirements for qualified domestic trusts as set forth in sec_2056a and sec_20_2056a-1 through 2056a-13 which are hereby incorporated herein by reference and made a part hereof spouse is also the beneficiary under a joint_and_survivor_annuity from decedent’s employer’s pension_plan the present_value of the annuity is includible in the gross_estate of decedent it is represented that spouse will pay the sec_2056a tax on the corpus_portion of each annuity_payment that spouse received prior to the reformation of the trust and prior to the filing of decedent's_estate tax_return with respect to these payments spouse will execute the agreement to pay the sec_2056a estate_tax as provided in sec_2056a- c ii upon the filing of decedent's_estate tax_return and the reformation of the marital trust spouse will roll over the corpus of each annuity_payment spouse receives to the reformed marital trust that will meet the requirements of a qualified_domestic_trust with respect to the payments received by spouse after the reformation of trust spouse will execute the agreement to roll over annuity payments as provided in sec_20_2056a-4 spouse will also file the information statement described in sec_20_2056a-4 the following rulings are requested the marital trust as reformed will meet the requirements of a qualified_domestic_trust under sec_2056a and will qualify for the estate_tax_marital_deduction under sec_2056 the payment of the sec_2056a tax on the corpus_portion of all annuity payments received by the spouse from decedent's pension_plan between the date of the decedent's death and the date the decedent's_estate tax_return is filed and the rollover to the marital trust of the corpus_portion of each annuity_payment received thereafter from the decedent's pension_plan will satisfy the requirements of sec_20_2056a-4 and will qualify for the estate_tax_marital_deduction under sec_2056 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies section sec_2056 provides that where the surviving_spouse of a decedent is not a united_states citizen the marital_deduction is disallowed unless property passes to the surviving_spouse in a qualified_domestic_trust qdot sec_2056 provides in pertinent part that if a judicial proceeding is commenced on or before the due_date determined with regard to extensions for filing the estate_tax_return to change a_trust into a qdot the determination of whether the trust is a qdot shall be made as of the time when the changes pursuant to such proceeding are made under sec_2056a a_trust will qualify as a qdot if the trust instrument requires that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or domestic_corporation has the right to withhold from such distribution the tax imposed under sec_2056a on the distribution and the trust meets such requirements as the secretary may by regulations prescribe to ensure the collection of any_tax imposed by sec_2056a and an election under sec_2056a made by the executor of the decedent applies to the trust sec_2056a provides that the secretary shall prescribe regulations under which there may be treated as a qualified_domestic_trust any annuity_or_other_payment which is includible in the decedent's gross_estate and is by its terms payable for life or a term of years sec_20_2056a-2 of the estate_tax regulations provides that in order to qualify as a qdot the requirements of sec_20_2056a-2 and c and 2056a-2t d must be satisfied in addition the trust must constitute an ordinary_trust as defined in sec_301_7701-4 of the procedure and administration regulations sec_20_2056a-3 pertains to the qdot election sec_20_2056a-4 contains procedures for conforming marital trusts and nontrust marital transfers to the requirements of a qdot under sec_20_2056a-4 in the case of a plan annuity or other arrangement which is nonassignable or is treated as such the property passing under the plan from the decedent is treated as meeting the requirements of sec_20_2056a-2 and sec_20_2056a-2t d if the requirements of either sec_20_2056a-4 or 2056a- c are satisfied if these requirements are satisfied the property will be treated as passing in the form of a qdot notwithstanding that the spouse does not irrevocably transfer or assign the annuity_or_other_payment to the qdot the requirements of sec_20_2056a-4 will be satisfied if i the noncitizen surviving_spouse agrees to pay on an annual basis as described in sec_20_2056a-4 the estate_tax imposed under sec_2056a due on the corpus_portion as defined in sec_20_2056a-4 of each nonassignable annuity_or_other_payment received under the plan or arrangement ii the executor of the decedent's_estate files with the estate_tax_return the information statement described in sec_20_2056a-4 iii the executor files with the estate_tax_return the agreement to pay sec_2056a estate_tax described in sec_20_2056a-4 and iv the executor makes the election under sec_2056a and sec_20_2056a-3 with respect to the nonassignable annuity_or_other_payment the requirements of sec_20_2056a-4 will be satisfied if i the noncitizen surviving_spouse agrees to roll over and transfer within the time prescribed by sec_20_2056a-4 the corpus_portion of each annuity_payment to a qdot ii a qdot for the benefit of the surviving_spouse is established prior to the date that the estate_tax_return is filed and on or prior to the last date prescribed by law that the qdot election may be made iii the executor of the decedent's_estate files with the estate_tax_return the information statement described in sec_20_2056a-4 iv the executor files with the estate_tax_return the agreement to roll over annuity payments described in 2056a- c and v the executor makes the election under sec_20_2056a-3 with respect to the nonassignable annuity_or_other_payment ruling the judicial proceeding to reform the terms of the marital trust was commenced within the time required by sec_2056 reformed article iii b vii a and b provide that at least one trustee of the marital trust shall be at all times a united_states citizen or a domestic_corporation and that the united_states citizen or domestic_corporation trustee will have the right to withhold the tax imposed by sec_2056a on any distribution other than a distribution of income to be made from the trust these provisions satisfy the first requirement of sec_2056a for a qdot reformed article iii b vii c contains the language in revproc_96_54 1996_2_cb_386 which if adopted by a_trust instrument will satisfy the governing instrument requirements of sec_20_2056a-2 and d ii these are the regulations prescribed by the secretary under sec_2056a to ensure the collection of any_tax imposed by sec_2056a thus reformed article iii b vii c satisfies the second statutory requirement for a qdot if the executor made the election under sec_2056a on decedent's_estate tax_return all of the sec_2056a requirements for a qdot will have been satisfied in addition the reformed provisions of the marital trust satisfy the requirements of sec_20_2056a-2 and c and 2056a- 2t d as required by sec_20_2056a-2 on the conditions that the executor made the election under sec_2056a on the decedent's_estate tax_return and that the marital trust constitutes an ordinary_trust as defined in sec_301_7701-4 of the procedure and administration regulations we conclude based on the facts submitted and representations made that the marital trust as reformed satisfies the requirements for a qdot and that the marital_deduction under sec_2056 is allowable for the value of the marital trust which passed from decedent to spouse ruling the provisions of the regulations cited above provide two methods of qualifying a nonassignable annuity as a qdot under sec_20_2056a-4 the surviving_spouse may pay on an annual basis the estate_tax imposed under 2056a b on the corpus_portion of each annuity_payment received this method requires the filing of an information statement and an agreement to pay sec_2056a estate_tax under sec_20_2056a-4 the surviving_spouse may roll over and transfer to a qdot within a certain time the corpus_portion of each annuity_payment this method requires the filing of the information statement and an agreement to roll over annuity payments it also requires that a qdot be established for the benefit of the surviving_spouse prior to the date the estate_tax_return is filed and on or before the last date prescribed by law that the qdot election may be made both methods also require the executor to make the qdot election under sec_2056a and sec_20_2056a-3 in the present case spouse has chosen to use the second method it is represented that the executor will file with decedent's_estate tax_return the information statement and the agreement to roll over annuity payments however spouse received annuity payments prior to the reformation of the marital trust and prior to the filing of decedent's_estate tax_return therefore it is represented spouse will pay the estate_tax under sec_2056a on the corpus_portion of each annuity_payment received during that period and the executor will file the agreement to pay estate_tax it is also represented that the executor of decedent's_estate will make the qdot election under sec_2056a and sec_20_2056a-3 based on the facts submitted and the representations made and assuming that the information statement the agreement to pay estate_tax and the agreement to roll over annuity payments satisfy the requirements of the regulations we conclude that the payment of the sec_2056a tax on the corpus_portion of all annuity payments received by spouse from decedent's pension_plan between the date of decedent's death and the date of filing decedent's_estate tax_return and the roll over to the marital trust of the corpus_portion of each annuity_payment received thereafter from decedent's pension_plan will satisfy the requirements of sec_20_2056a-4 and will qualify for the estate_tax_marital_deduction under sec_2056 except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provisions of the code or regulations a copy of this letter should be filed with the office where decedent’s estate_tax_return was filed a copy is enclosed for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file we are sending a copy of this letter to your authorized representative sincerely yours assistant chief_counsel passthroughs and special industries by katherine a mellody assistant to the branch chief branch enclosure copy of letter copy for sec_6110 purposes
